DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8 and 9-14) and Species A (Figs. 4A-B) in the reply filed on 12/28/2020 is acknowledged.  Upon further consideration, the Examiner has decided to withdraw the restriction requirement because the search of the elected claims did not find any prior art which would be applicable to claims 15-20.  Moreover, Applicant stated that the claims of Group I were either generic or specific to elected Species A, therefore the election of species requirement is withdrawn as well.  Accordingly, Applicant’s arguments are considered moot since the requirement is withdrawn.

Claims 1-14 are allowable. The restriction requirement between Groups I-II and Species A-B , as set forth in the Office action mailed on 11/04/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of 11/04/2020 is withdrawn.  Claims 15-20 , directed to Group II, are no longer withdrawn from consideration because the claim(s) contain subject matter which is allowable for the same reasons as Group I. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see the PTO-892 Notice of References cited for the closest prior art of record, especially US 2004/0059367 to Davis; US 200/0087964 to Diaz; and US 20160228125 to Pederson.
However, neither these references, nor any other prior art of record, alone or in combination, teach or disclose, inter alia, an implantation system as claimed in claim 1, comprising a delivery tube, an embolic coil, an introducer sheath, and an interference feature near the proximal end of the delivery tube which is attached to an elongated member, wherein the sheath is translatable over the tube and engages the interference feature, wherein the interference feature is moveable in relation to the tube in response to the force applied by engagement of the sheath against the interference feature, and wherein the elongated member moves with respect to the tube in response to proximal movement of the interference feature.  Similarly for claim 9, comprising a delivery tube, an embolic implant, a pull wire, and an engagement bump on the proximal end of the pull wire near the proximal end of the tube; where a sheath is conveyable over the implant and the tube and engages the engagement bump, wherein the engagement bump and pull wire are movable with respect to the delivery tube in response to the force applied by the sheath to the engagement bump.  Similarly for claim 15, a method for treating an aneurysm comprising an implantation system having an embolic implant, an introducer sheath, a delivery tube, an interference feature, and a pull wire; pulling the introducer sheath proximally to apply a force from the sheath to the interference feature; and moving the interference feature and pull wire proximally in relation to the tube in response to the force.  
In other words, the prior art does not teach or suggest an implantation system or method for an embolic implant for treating an aneurysm, where the sheath is moved to apply a force to an interference feature or an engagement bump resulting in the elongated member or pull wire being moved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771